DeNNY, J.
A non-special school tax district may be consolidated witb a special tax district, without tbe approval of the voters of tbe non-special tax district when tbe consolidation is for administrative or attendance purposes only and does not involve a supplemental tax.
In tbe case of Board of Education v. Bray, 184 N.C. 484, 115 S.E. 47, which involved tbe consolidation of a special tax district witb three non-special tax districts for tbe purpose of creating a new special tax district, Stacy, J. (later Chief Justice), in speaking for tbe Court, said: “Indeed, for tbe bare purpose of consolidation, no election is necessary under tbe general law. C.S. 5473. Tbe county board of education in any county may, however, in its discretion, ask for an election on tbe question of consolidation or tbe new formation of a district, and submit tbe question of a special tax or tbe issuance of bonds at tbe same time, but it is not required to do so. C.S. 5526.”
It will be observed that tbe general law, C.S. 5473, witb respect to tbe consolidation of school districts, at tbe time tbe above case was decided, read as follows: “Tbe county board of education is hereby authorized and empowered to redistrict tbe entire county or any part thereof and to consolidate school districts wherever and whenever in its judgment tbe redistricting or tbe consolidation of districts will better serve tbe educational interests of tbe township, or tbe county, or any part of tbe county.”
Tbe essential parts of tbe above statute, now codified as G.S. 115-99, are still in full force and effect. It has been amended, however, so as to require the approval of tbe State Board of Education whenever school districts are consolidated; and to provide that “existing schools having suitable buildings shall not be abolished until tbe county board of education has made ample provisions for transferring all children of said school to some other school in tbe consolidated district.” Kreeger v. Drummond, ante, 8, 68 S.E. 2d 800.
Tbe appellees argue and contend that tbe attempted consolidation complained of herein is violative of tbe provisions contained in G.S. 115-192 and G.S. 115-361.
Tbe consolidation, pursuant to tbe resolution passed by tbe Board of Education of Gates County on 28 August, 1951, and approved by tbe State Board of Education on 6 September, 1951, could have tbe effect *217only of consolidating a portion of the Gates non-special tax district witb the area contained in the Gatesville special tax district for administrative or attendance purposes.
It should be kept in mind that the provisions contained in G.S. 115-192 were enacted at a time when there were practically no restrictions on the power of a school district to vote special taxes for bonds or supplemental purposes. Now, a supplement may not be voted in a school district unless it is an administrative unit that contains a school population of five hundred (500) or more. And since the present school enrollment of the Gatesville school, including the children transferred from the Gates school, is less than four hundred, the provisions, with respect to a special tax for supplemental purposes, contained in G.S. 115-192 or in G.S. 115-361, have no bearing on the present consolidation.
School districts created by the county boards of education of the various counties of the State, subject to the approval of the State Board of Education, exist for administrative or attendance purposes only. G.S. 115-99 and G.S. 115-352. Special tax districts, for the purpose of issuing bonds or voting a supplemental tax, must comply with certain statutory requirements not essential for the creation of an administrative unit. G.S. 115-192 and G.S. 115-361; Chapter 279, Public-Local Laws of 1937, and the amendments thereto.
It is true that where an administrative unit has voted a supplemental tax in order to operate schools of a higher standard than that provided by State support in an administrative unit having a school population of 500 or more, pursuant to the provisions of G.S. 115-361, neither a nontax district nor any part thereof may be consolidated with such administrative or tax districts, without losing the right to levy its then existing supplemental tax (Bivens v. Board of Education, 187 N.C. 769, 122 S.E. 846), unless an election is held in the territory to be added and the majority of those who voted in such election voted in favor of the proposed tax. And the tax authorized must be equal to the supplemental tax previously authorized in the administrative unit, including any tax levied therein to meet the interest and sinking fund of any bonds theretofore issued by the district proposed to be enlarged. Perry v. Comrs., 183 N.C. 387, 112 S.E. 6; Hicks v. Comrs., 183 N.C. 394, 112 S.E. 1; Barnes v. Comrs., 184 N.C. 325, 114 S.E. 398; Vann v. Comrs., 185 N.C. 168, 116 S.E. 421; Blue v. Trustees, 187 N.C. 431, 122 S.E. 19.
A tax of this character cannot be levied in this State unless it has been approved by a majority of the voters who voted in favor of such tax in an election duly held as provided by law in the area in which the tax is to be levied. Consequently, when an area is consolidated with an administrative unit that has voted a supplemental tax and no election has been held in the area added to or consolidated with such administrative unit, *218then no supplemental tax can be legally levied in any part of the consolidated area. Perry v. Comrs., supra; Bivens v. Board of Education, supra.
The consolidation complained of herein, however, does not involve a tax. The consolidation was not effected pursuant to the terms of the act under which the special tax district was created for the purpose of issuing bonds, but under the general law, G.S. 115-99. The boundaries of the special tax district remain the same and the local tax duly authorized therein for the payment of the principal and interest on its bonds, is in no way jeopardized or affected by the consolidation. Furthermore, the taxpayers in this special tax district are not protesting the consolidation.
If it should be held as a matter of law that a consolidation for administrative or attendance purposes, such as that involved herein, could not be made, then in many instances, no doubt, county boards of education and the State Board of Education would be compelled to maintain numerous small elementary schools contrary to the established policy of the State with respect to consolidation. The wisdom of that policy is not involved in this appeal, but only the interpretation of the law with respect to the power of the Board of Education of Gates County, with the approval of the State Board of Education, to make the consolidation involved in this action.
In view of the conclusion we have reached, the restraining order entered in the court below will be dissolved, and the cause is remanded for such other and further proceedings as may be necessary for a proper disposition of the case not inconsistent with this opinion.
Error and remanded.